Opinion filed June 17, 2010




                                            In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-10-00139-CV
                                         __________

                       NEAL HAWKS AND
           HAWKS DOUBLE MOUNTAIN RANCH, LLC, Appellants

                                               V.

                    KIRKPATRICK OIL & GAS, L.L.C. AND
                   KIRKPATRICK COMPANY, INC., Appellees


                              On Appeal from the 32nd District Court
                                      Fisher County, Texas
                                   Trial Court Cause No. 6131


                              MEMORANDUM OPINION
       Neal Hawks and Hawks Double Mountain Ranch, LLC have filed in this court a motion
to dismiss their appeal. The motion is granted, and the appeal is dismissed.


                                                            PER CURIAM


June 17, 2010
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.